Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT



     THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 21, 2008 (this
“Agreement”), is by and between INTEGRATED BIOPHARMA, INC., a Delaware
corporation (the “Company”), and IMPERIUM MASTER FUND, LTD., a Cayman Islands
company (“Imperium”).
 
     The Company has agreed, on the terms and subject to the conditions set
forth in the Securities Purchase Agreement, dated as of the date hereof (the
“Securities Purchase Agreement”), between the Company and Imperium, to issue and
sell to Imperium shares of the Company’s Common Stock, par value $0.02 per share
(the “Common Stock”), and shares of the Company’s Series C Convertible Preferred
Stock (the “Series C Preferred Stock”), which are convertible into shares of
Common Stock.

     

     In order to induce Imperium to enter into the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights with
respect to the resale of the shares of Common Stock that are issuable to
Imperium under the Securities Purchase Agreement or upon the conversion or
maturity date of the Series C Preferred Stock.
 

     In consideration of Imperium entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


--------------------------------------------------------------------------------





     1.     DEFINITIONS.



(a)     Defined Terms. When used herein, the terms below shall have the
respective meanings indicated:

     

“Common Stock” has the meaning set forth in the recitals to this Agreement.



“Company” has the meaning set forth in the preamble to this Agreement.



“Conversion Price” has the meaning given to such term in the Certificate.



“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.



“Filing Date” means the date on which the Registration Statement is filed with
the Commission.



“Filing Deadline” means thirty (30) days from the Closing Date.



“Holder” means any Person owning or having the right to acquire any Registrable
Securities.



“Imperium” has the meaning set forth in the preamble to this Agreement.


--------------------------------------------------------------------------------





“Market Price” has the meaning given to such term in the Certificate of
Designation.



“Registrable Securities” means (i) all of the shares of Common Stock (x) held by
the Holders, (y) that are issuable to the Holders under the Securities Purchase
Agreement, and (z) that are issuable to the Holders upon the conversion or
maturity date of the Series C Preferred Stock, and (ii) all shares of capital
stock issued or issuable from time to time (with any adjustments) in replacement
of, in exchange for or otherwise in respect of such shares of Common Stock.



“Registration Deadline” means ninety (90) days after the Closing Date.



“Registration Default Payment Amount” means the greater of (x) $60,000 and (y)
two percent (2.0%) of the product of the Market Price determined as of the date
on which such Registration Default Payment Amount is due multiplied by the
aggregate number of Registrable Securities.



“Registration Period” has the meaning set forth in Section 2(f) of this
Agreement.



“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.



“Securities Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.


--------------------------------------------------------------------------------





(b)     Terms Defined in Securities Purchase Agreement. Any capitalized term
used but not defined herein has the meaning specified in the Securities Purchase
Agreement.



(c)     Usage. All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement.

     

2.     REGISTRATION.
 
(a)     Filing of Registration Statement. On or before the Filing Deadline, the
Company shall prepare and file with the Commission a Registration Statement on
Form S-3 as a “shelf” registration statement under Rule 415 covering the resale
of the sum of (i) the shares of Common Stock issued under the Securities
Purchase Agreement at Closing, plus (ii) the additional shares of Common Stock
issuable under Section 5.6 of the Securities Purchase Agreement, plus (iii) one
hundred twenty-five percent (125%) of the number of shares of Common Stock that
would then be issuable if all of the Series C Preferred Stock were converted at
the Conversion Price then in effect. Such Registration Statement shall state, to
the extent permitted by Rule 416 under the Securities Act, that it also covers
such indeterminate number of additional shares of Common Stock as may become
issuable in order to prevent dilution resulting from stock splits, stock
dividends or similar events.


--------------------------------------------------------------------------------



     
(b)     Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within three (3) Business Days after the Company learns that no
review of such Registration Statement will be made by the staff of the
Commission or that the staff of the Commission has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement as soon as possible after the
submission of such request.
 
(c)     Registration Default. If (i) the Registration Statement is not filed on
or before the Filing Deadline or declared effective by the Commission on or
before the Registration Deadline, (ii) after a Registration Statement has been
declared effective by the Commission, sales of Registrable Securities (other
than such Registrable Securities as are then freely saleable pursuant to Rule
144(k)) cannot be made by a Holder under a Registration Statement for any reason
not within the exclusive control of such Holder or (iii) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 3(i), is not filed on or
before the date required thereby (each of the foregoing clauses (i), (ii) and
(iii) being referred to herein as a “Registration Default”), the Company shall
pay each Holder an amount of cash equal to such Holder’s pro rata share (based
on the number of Registrable Securities then held by or issuable to such Holder)
of the Registration Default Payment Amount and, for each thirty (30) day period
thereafter that such Registration Default remains uncured, an additional cash
payment equal the Registration Default Payment Amount (pro rated for any period
of less than thirty (30) days). The first payment required to be made by the
Company under this Section 2(c) shall be made within five (5) Business Days
following the date on which a Registration Default first occurs and subsequent
payments shall be made on the earlier of (A) the last day of each thirty (30)
day period in which such Registration Default is continuing and (B) the date on
which such Registration Default is cured (or, if any such day is not a Business
Day, on the Business Day immediately following such day). Any such payment shall
be in addition to any other remedies available to each Holder at law or in
equity, whether pursuant to the terms hereof or otherwise.


--------------------------------------------------------------------------------





(d)     Allocation of Registered Shares. The initial number of the Registrable
Securities included in any Registration Statement and each increase in the
number thereof included therein shall be allocated pro rata among the Holders
(based on the number of Registrable Securities then held by or issuable to each
Holder) at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the
Commission. In the event that a Holder sells or otherwise transfers any of such
Holder’s Registrable Securities, each transferee shall be allocated the portion
of the then remaining number of Registrable Securities included in such
Registration Statement and allocable to such Holder.



(e)     Registration of Other Securities. During the period beginning on the
date hereof and ending on the Effective Date, the Company shall refrain from
filing any registration statement (other than (i) a Registration Statement filed
hereunder or (ii) a registration statement on Form S-8 with respect to stock
option plans and agreements and stock plans currently in effect and disclosed in
the Securities Purchase Agreement or the schedules thereto). In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement filed by the Company on behalf of the Holders pursuant to
the terms hereof; provided, however, the Company may include the shares of
Common Stock into which the Series C Preferred Stock and Convertible Debt held
beneficially by CD Financial, LLC may be converted as well as any shares of
Common Stock held beneficially by CD Financial, LLC pursuant to the provisions
of Section 5.7 of that certain Securities Purchase Agreement, dated as of
February 19, 2009, by and between CD Financial, LLC and the Company.


--------------------------------------------------------------------------------





(f)     Registration Period. The Company will maintain the effectiveness of each
Registration Statement filed pursuant to this Agreement until the earlier to
occur of (i) the date on which all of the Registrable Securities eligible for
resale thereunder have been publicly sold pursuant to the Registration Statement
or Rule 144, and (ii) the date on which all of the Registrable Securities
remaining to be sold under such Registration Statement (in the reasonable
opinion of counsel to the Company) may be immediately sold to the public under
Rule 144(k) under the Securities Act or any successor provision (the period
beginning on the Registration Deadline and ending on the earliest to occur of
clause (i) or (ii) above being referred to herein as the “Registration Period”)
or until such later date as the Company shall determine.

3.     ADDITIONAL COVENANTS OF THE COMPANY.



     In addition to performing its obligations hereunder, including, without
limitation, those pursuant to Section 2 above, the Company shall, with respect
to each Registration Statement:



(a)     prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution;
 

(b)     as soon as practicable following the Closing, take all steps necessary
and otherwise use its best efforts to secure the listing on the Principal Market
of the Registrable Securities, and at any Holder’s request, provide such Holder
with reasonable evidence thereof;


--------------------------------------------------------------------------------





(c)     so long as a Registration Statement is effective covering the resale of
the applicable Registrable Securities owned by a Holder, furnish to each Holder
such number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;



(d)     use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;
 
(e)     notify each Holder immediately after becoming aware of the occurrence of
any event (but shall not, without the prior written consent of such Holder,
disclose to such Holder any facts or circumstances constituting material
non-public information) as a result of which the prospectus included in such
Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as practicable prepare and
file with the Commission and furnish to each Holder a reasonable number of
copies of a supplement or an amendment to such prospectus as may be necessary so
that such prospectus does not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;


--------------------------------------------------------------------------------





(f)     use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to use commercially reasonable efforts to
obtain the withdrawal thereof at the earliest possible time and to notify each
Holder in writing of the issuance of such order and the resolution thereof;
 
(g)     furnish to each Holder, on the date that such Registration Statement, or
any successor registration statement, becomes effective, a letter, dated such
date, signed by outside counsel to the Company and addressed to such Holder,
confirming such effectiveness and, to the knowledge of such counsel, the absence
of any stop order;



(h)     permit counsel for each Holder to review such Registration Statement and
all amendments and supplements thereto, and any comments made by the staff of
the Commission and the Company’s responses thereto, within three (3) Business
Days prior to the filing thereof with the Commission (or, in the case of
comments made by the staff of the Commission, within a reasonable period of time
following the receipt thereof by the Company); and



(i)     subject to Section 2(f), in the event that, at any time, the number of
shares available under the Registration Statement is insufficient to cover the
sum of (i) the shares of Common Stock issued under the Securities Purchase
Agreement at Closing, plus (ii) the additional shares of Common Stock issuable
under Section 5.6 of the Securities Purchase Agreement, plus (iii) one hundred
twenty five percent (125%) of the number of shares of Common Stock that would
then be issuable if all of the Series C Preferred Stock were converted at the
Conversion Price then in effect, the Company shall promptly amend such
Registration Statement or file a new registration statement, in


--------------------------------------------------------------------------------





any event as soon as practicable, but not later than the tenth (10th) day
following notice from a Holder of the occurrence of such event, so that such
Registration Statement or such new registration statement, or both, covers no
less than the sum of (i) the shares of Common Stock issued under the Securities
Purchase Agreement at Closing, plus (ii) the additional shares of Common Stock
issuable under Section 5.6 of the Securities Purchase Agreement, plus (iii) one
hundred fifty percent (150%) of the number of shares of Common Stock that would
then be issuable if all of the Series C Preferred Stock were converted at the
Conversion Price then in effect. The Company shall use its best efforts to cause
such amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. Any Registration Statement filed
pursuant to this Section 3(i) shall state that, to the extent permitted by Rule
416 under the Securities Act, such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
in order to prevent dilution resulting from stock splits, stock dividends or
similar events. Unless and until such amendment or new Registration Statement
becomes effective, each Holder shall have the rights described in Section 2(c).
 
4.     OBLIGATIONS OF EACH HOLDER.



     In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:


--------------------------------------------------------------------------------





(a)     within three (3) Business Days after receipt of written request from the
Company, furnish to the Company in writing such information regarding itself and
the intended method of disposition of such Registrable Securities as the Company
shall reasonably request in order to effect the registration thereof;
 
(b)     upon receipt of any notice from the Company of the happening of any
event of the kind described in Sections 3(e) or 3(f), immediately discontinue
any sale or other disposition of such Registrable Securities pursuant to such
Registration Statement until the filing of an amendment or supplement as
described in such Section 3(e) or withdrawal of the stop order referred to in
such Section 3(f), and use commercially reasonable efforts to maintain the
confidentiality of such notice and its contents;
 
(c)     to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;
 
(d)     promptly notify the Company when it has sold all of the Registrable
Securities beneficially owned by it; and
 

(e)     notify the Company in the event that any information supplied by such
Holder in writing for inclusion in such Registration Statement or related
prospectus contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in light of the circumstances then existing.


--------------------------------------------------------------------------------



5.     INDEMNIFICATION.

     In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:



(a)     The Company shall indemnify and hold harmless each Holder, the officers,
directors, employees, agents and representatives of such Holder, and each
person, if any, who controls such Holder within the meaning of the Securities
Act or the Exchange Act, against any losses, claims, damages, liabilities or
reasonable out-of-pocket expenses (whether joint or several) (collectively,
including reasonable legal expenses or other expenses reasonably incurred in
connection with investigating or defending same, “Losses”), insofar as any such
Losses arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement under
which such Registrable Securities were registered, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Subject to the provisions of Section 5(c), the Company will
reimburse such Holder, and each such officer, director, employee, agent,
representative or controlling person, for any reasonable legal expenses or other
out-of-pocket expenses (promptly as such expenses are incurred) by any such
entity or person in connection with investigating or defending any Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any Loss if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld), nor shall the
Company be obligated to indemnify any person for any Loss to the extent that
such Loss arises out of or is based upon (i) any omission to state a material
fact required to be stated therein or necessary to make statements therein not
misleading that conforms in all material respects to written information
furnished by such person expressly for use in such Registration Statement or
(ii) a failure of such person to deliver or cause to be delivered the final
prospectus contained in the Registration Statement and made available by the
Company, if such delivery is required by applicable law.


--------------------------------------------------------------------------------





(b)     Each Holder who is named in such Registration Statement as a selling
shareholder, acting severally and not jointly, shall indemnify and hold harmless
the Company, the officers, directors, employees, agents and representatives of
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, against any Losses insofar as
any such Losses arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact stated therein or any omission to state a
material fact required to be stated therein or necessary to make statements
therein not misleading that conforms in all material respects to written
information furnished by such person expressly for use in such Registration
Statement. Subject to the provisions of Section 5(c), such Holder will reimburse
any reasonable legal or other expenses (promptly as such expenses are incurred)
by the Company and any such officer, director, employee, agent, representative,
or controlling person, in connection with investigating or defending any such
Loss; provided, however, that the foregoing indemnity shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided, further, that, in no event shall any indemnity under this Section 5(b)
exceed the amount of the net proceeds resulting from the sale of Registrable
Securities by such Holder under such Registration Statement.
 
(c)     Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be


--------------------------------------------------------------------------------





paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding. The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5 or with respect to any
other action or proceeding.
 
(d)     In the event that the indemnity provided in Sections 5(a) or 5(b) is
unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).


--------------------------------------------------------------------------------





(e)     The obligations of the Company and each Holder under this Section 5
shall survive the completion of any offering or sale of Registrable Securities
pursuant to a Registration Statement under this Agreement, or otherwise.
 

6.     RULE 144 SALES.
 

     With a view to making available to each Holder the benefits of Rule 144 and
any other similar rule or regulation of the Commission that may at any time
permit such Holder to sell securities of the Company to the public without
registration, the Company agrees to furnish to such Holder, so long as such
Holder owns any Registrable Securities, promptly upon written request (i) a
written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144 and the Exchange Act, (ii) to the extent not
publicly available through the Commission’s EDGAR database, a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the Commission, and (iii) such other
information as may be reasonably requested by such Holder in connection with
such Holder’s compliance with any rule or regulation of the Commission which
permits the selling of any such securities without registration.
 
7.      MISCELLANEOUS.
 
(a)     Expenses of Registration. Except as otherwise provided in the Securities
Purchase Agreement, all reasonable expenses, other than underwriting discounts
and commissions and fees and expenses of counsel and other advisors to each
Holder, incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the letter described in Section 3(g), shall be borne by the Company.


--------------------------------------------------------------------------------





(b)     Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least a
majority of the Registrable Securities then held by or issuable to all Holders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 

(c)     Notices. Any notice, demand or request required or permitted to be given
by the Company or a Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:



If to the Company:

     

Integrated BioPharma, Inc.
225 Long Avenue

Hillside, New Jersey 07205
Attn: Chief Executive Officer
Tel: (973) 926-0816
Fax: (973) 926-1735


--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:



Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10023
Attn: Andrew H. Abramowitz
Tel: (212) 801-9200

Fax: (212) 801-6400



and if to a Holder, to such address for the Holder as provided by such Holder
under the Securities Purchase Agreement, or as shall be designated by the Holder
in writing to the other parties hereto in accordance with this Section 7(c).



(d)     Assignment. Upon the transfer of any Registrable Securities by a Holder,
the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable law and the requirements of the Securities
Purchase Agreement.
(e)     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall be deemed one
and the same instrument. Any executed signature page delivered by facsimile or
e-mail transmission shall be binding to the same extent as an original executed
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto.


--------------------------------------------------------------------------------



(f)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.



(g)     Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.



(h)     Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, superseding all prior agreements and
understandings, whether written or oral, between or among the parties hereto.

(i)     Headings. The headings in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

(j)     Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.



[Signature Page to Follow]


--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.

     

INTEGRATED BIOPHARMA, INC.
 

By: /s/ E. Gerald Kay

E. Gerald Kay
Chief Executive Officer
 



IMPERIUM MASTER FUND, LTD.
 

By: /s/ Maurice Hryshko

Maurice Hryshko, Esq.
General Counsel
 

